DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 08/16/2022 with respect to the rejection of claims 1 and 5 has been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lee et al. (US 2013/0215814 A1) and Ghosh et al. (US 2019/0349871 A1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. §103 as being unpatentable over Lee et al. (US 2013/0215814 A1) hereinafter “Lee” in view of Ghosh et al. (US 2019/0349871 A1) hereinafter “Ghosh”
As per claim 1, Lee discloses a communication method for communicating data between a current node, a parent node of the current node and a child node of the current node communicating with one another in half-duplex mode, the communication method being implemented by the current node and comprising: 
receiving a reservation request, transmitted by the parent node (Lee, [0095], First, UE 1 requests direct communication with UE 2), for at least one time slot for accessing a communication channel established between the parent node and the current node, the reserved time slot being associated with a first communication direction (Lee, [0100], acquiring transmission and reception timing, and/or synchronization between UEs in this direct communication system)
determining a value of a time offset to be used by the child node to adjust a data communication time with the current node (Lee, [0130], At this step, predetermined offset can be applied to the DL timing, and d-UL transmission can be performed at part of the subframe (e.g. slot) rather than at the entire subframe), the adjustment of the communication time allowing said data to be communicated between the current node and the child node during the reserved time slot (Lee, [0130], UE 1 performs d-UL transmission 1 at the first DL subframe based on the DL timing 1, and UE 2 performs d-UL transmission 2 at the second DL subframe based on the DL timing 2)
transmitting said time offset value and a second communication direction to the child node (Lee, [0113], transmission timings between UE 1 and UE 2, respectively)
Lee does not explicitly disclose in response to said time offset value being not zero, simultaneously communicating data with the parent node and the child node during the reserved time slot respectively in the first communication direction and in the second communication direction.
Ghosh discloses in response to said time offset value being not zero, simultaneously communicating data with the parent node and the child node during the reserved time slot respectively in the first communication direction and in the second communication direction (Ghosh, [0019], applying a second timing advance offset to a second transmission to a child node device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ghosh related to in response to said time offset value being not zero, simultaneously communicating data with the parent node and the child node during the reserved time slot respectively in the first communication direction and in the second communication direction and have modified the teaching of Lee in order to synchronize the transmission [0033]

As per claim 2, Lee in view of Ghosh disclose the communication method according to claim 1 wherein, in response to the time offset value being zero, simultaneous data communication with the parent node and the child node during the reserved time slot is not possible (Ghosh, [0041], The timing advance 408 is equal in magnitude to the propagation delay and moves up the transmission of the uplink communication 416)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ghosh related to in response to the time offset value being zero, simultaneous data communication with the parent node and the child node during the reserved time slot is not possible and have modified the teaching of Lee in order to optimize usage [0091]

As  per claim 3, Lee in view of Ghosh disclose the communication method according to claim 1 wherein, with the first communication direction corresponding to a data transmission by the parent node to the current node and the second communication direction corresponding to a data transmission by the child node to the current node, the method further comprises transmitting, to the child node, a value of a data propagation delay between the child node and the current node to be used by the child node with said time offset value in order to adjust the time of the data transmission to the current node (Lee, [0110], UE 2, which is located relatively far from the BS compared to UE 1, has larger DL propagation delay and UL propagation delay)

As per claim 4, Lee in view of Ghosh disclose the communication method according to claim 1 wherein, with the first communication direction corresponding to a data transmission by the current node to the parent node and the second communication direction corresponding to a data transmission by the current node to the child node, the method further comprises receiving a value of a data propagation delay between the current node and the parent node, transmitted by the parent node, to be used by the current node in order to adjust the time of the data transmission to the parent node (Lee, [0113], Theoretically, since DL timing is associated with unidirectional propagation delay and UL timing is associated with bidirectional propagation delay, Tdiff-UL has two times the value compared to the value of Tdiff-DL.)

As per claim 5, Lee discloses a communication method for communicating data between a current node and a child node of the current node communicating with one another in half-duplex mode, the communication method being implemented by the child node and comprising: 
receiving, from a current node, a message comprising a communication direction, a value of a data propagation delay between the child node and the current node and a value, determined by the current node, of a time offset to be used by the child node to adjust a data communication time with the current node, the adjustment of the communication time allowing said data to be communicated between the current node and the child node during a reserved time slot (Lee, [0105], receives the DL signal with DL propagation delay; [0162], for example, propagation delay, Tdiff-UE, is 3.3356)
Lee does not explicitly disclose in response to said time offset value being not zero, determining the time of data communication with the current node by adding the value of the time offset at first time by offsetting a theorical communication time with the value of a data propagation delay between the child node and the current node, 
Ghosh discloses in response to said time offset value being not zero, determining the time of data communication with the current node by adding the value of the time offset at first time by offsetting a theorical communication time with the value of a data propagation delay between the child node and the current node (Ghosh, [0019], applying a second timing advance offset to a second transmission to a child node device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ghosh related to in response to said time offset value being not zero, determining the time of data communication with the current node by adding the value of the time offset at first time by offsetting a theorical communication time with the value of a data propagation delay between the child node and the current node and have modified the teaching of Lee in order to synchronize the transmission [0033]
Lee in view of Ghosh disclose communicating data with the current node during the reserved time slot in the communication direction at the communication time previously determined (Lee, [0113], transmission timings between UE 1 and UE 2, respectively)

As per claim 7, Lee in view of Ghosh disclose the communication method according to claim 5 wherein, with the communication direction corresponding to a data transmission by the current node to the child node, the communication method further comprises: 
determining the time of receipt of data transmitted by the current node by way of said time offset value (Lee, [0178], determines uplink transmission timing for direct communication with a second wireless device based on the uplink transmission timing or downlink reception timing)

As per claim 8, Lee discloses communication equipment capable of communicating with a parent communication equipment and a child communication equipment in a half-duplex mode, the communication equipment comprising: 
a processor (Lee, [0182], a processor 61)
and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor (Lee, [0183], the memory may be disposed to the processor internally or externally and connected to the processor using a variety of well-known means) configure the communication equipment to: 
receive a reservation request, transmitted by the parent communication equipment (Lee, [0095], First, UE 1 requests direct communication with UE 2), for at least one time slot for accessing a communication channel established between the parent communication equipment and the communication equipment, the reserved time slot being associated with a first communication direction (Lee, [0100], acquiring transmission and reception timing, and/or synchronization between UEs in this direct communication system)
determine a value of a time offset to be used by the child communication equipment to adjust a data communication time with the communication equipment (Lee, [0130], At this step, predetermined offset can be applied to the DL timing, and d-UL transmission can be performed at part of the subframe (e.g. slot) rather than at the entire subframe), the adjustment of the communication time allowing said data to be communicated between the communication equipment and the child communication equipment during the reserved time slot (Lee, [0130], UE 1 performs d-UL transmission 1 at the first DL subframe based on the DL timing 1, and UE 2 performs d-UL transmission 2 at the second DL subframe based on the DL timing 2)
transmit said time offset value and a second communication direction to the child communication equipment (Lee, [0113], transmission timings between UE 1 and UE 2, respectively)
Lee does not explicitly disclose simultaneously communicating data with the parent communication equipment and the child communication equipment during the reserved time slot respectively in the first communication direction and in the second communication direction in response to said time offset value being not zero.
Ghosh discloses simultaneously communicating data with the parent communication equipment and the child communication equipment during the reserved time slot respectively in the first communication direction and in the second communication direction in response to said time offset value being not zero (Ghosh, [0019], applying a second timing advance offset to a second transmission to a child node device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ghosh related to simultaneously communicating data with the parent communication equipment and the child communication equipment during the reserved time slot respectively in the first communication direction and in the second communication direction in response to said time offset value being not zero and have modified the teaching of Lee in order to synchronize the transmission [0033]

As per claim 9, Lee discloses communication equipment, referred to as child equipment, capable of communicating with a communication equipment, referred to as current equipment, in half-duplex mode, the child communication equipment comprising: 
a processor (Lee, [0182], a processor 61)
and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor (Lee, [0183], the memory may be disposed to the processor internally or externally and connected to the processor using a variety of well-known means) configure the communication equipment to: 
receive, from the current communication equipment, a message comprising a communication direction, a value of a data propagation delay between the child node and the current node and a value of a time offset to be used by the child communication equipment to adjust a data communication time with the current communication equipment, the adjustment of the communication time allowing said data to be communicated between the current communication equipment and the child communication equipment during a reserved time slot (Lee, [0105], receives the DL signal with DL propagation delay; [0162], for example, propagation delay, Tdiff-UE, is 3.3356)
Lee does not explicitly disclose determining the data communication time with the current communication equipment when said time offset value is not zero by adding the value of the time offset at a first time by offsetting a theorical communication time with the value of a data propagation delay between the child node and the current node, 
Ghosh discloses determining the data communication time with the current communication equipment when said time offset value is not zero by adding the value of the time offset at a first time by offsetting a theorical communication time with the value of a data propagation delay between the child node and the current node (Ghosh, [0019], applying a second timing advance offset to a second transmission to a child node device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ghosh related to determine the data communication time with the current communication equipment when said time offset value is not zero by adding the value of the time offset at a first time by offsetting a theorical communication time with the value of a data propagation delay between the child node and the current node and have modified the teaching of Lee in order to synchronize the transmission (Ghosh, [0033])
Lee in view of Ghosh disclose communicating data with the current communication equipment during the reserved time slot in the communication direction at the communication time previously determined (Lee, [0113], transmission timings between UE 1 and UE 2, respectively)

As per claim 10, Lee discloses a non-transitory computer-readable medium comprising a computer program product stored thereon comprising program code instructions for implementing a method of communicating data between a current node, a parent node of the current node and a child node of the current node, when the instructions are executed by a processor of the current node, the current node, the parent node and the child node communicating with one another in half-duplex mode, wherein the instructions configure the current node to: 
receive a reservation request, transmitted by the parent node (Lee, [0095], First, UE 1 requests direct communication with UE 2), for at least one time slot for accessing a communication channel established between the parent node and the current node, the reserved time slot being associated with a first communication direction (Lee, [0100], acquiring transmission and reception timing, and/or synchronization between UEs in this direct communication system),
determine a value of a time offset to be used by the child node to adjust a data communication time with the current node (Lee, [0130], At this step, predetermined offset can be applied to the DL timing, and d-UL transmission can be performed at part of the subframe (e.g. slot) rather than at the entire subframe), the adjustment of the communication time allowing said data to be communicated between the current node and the child node during the reserved time slot (Lee, [0130], UE 1 performs d-UL transmission 1 at the first DL subframe based on the DL timing 1, and UE 2 performs d-UL transmission 2 at the second DL subframe based on the DL timing 2)
transmit said time offset value and a second communication direction to the child node (Lee, [0113], transmission timings between UE 1 and UE 2, respectively)
Lee does not explicitly disclose in response to said time offset value being not zero, simultaneously communicate data with the parent node and the child node during the reserved time slot respectively in the first communication direction and in the second communication direction.
Ghosh discloses in response to said time offset value being not zero, simultaneously communicating data with the parent node and the child node during the reserved time slot respectively in the first communication direction and in the second communication direction (Ghosh, [0019], applying a second timing advance offset to a second transmission to a child node device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ghosh related to in response to said time offset value being not zero, simultaneously communicating data with the parent node and the child node during the reserved time slot respectively in the first communication direction and in the second communication direction and have modified the teaching of Lee in order to synchronize the transmission [0033]
 
As per claim 11, Lee discloses a non-transitory computer-readable medium comprising a computer program product stored thereon comprising program code instructions for implementing a method of communicating data between a child node and a current node, when the instructions are executed by a processor of the child node, the child node and the current node communicating with one another in half-duplex mode, wherein the instructions configure the child node to: 
receive, from a current node, a message comprising a communication direction, a value of a data propagation delay between the child node and the current node and a value of a time offset to be used by the child node to adjust a data communication time with the current node, the adjustment of the communication time allowing said data to be communicated between the current node and the child node during a reserved time slot (Lee, [0105], receives the DL signal with DL propagation delay; [0162], for example, propagation delay, Tdiff-UE, is 3.3356)
Lee does not explicitly disclose in response to said time offset value being not zero, determine the time of data communication with the current node by adding the value of the time offset at a first time by offsetting a theorical communication time with the value of a data propagation delay between the child node and the current node, 
Ghosh discloses in response to said time offset value being not zero, determine the time of data communication with the current node by adding the value of the time offset at first time by offsetting a theorical communication time with the value of a data propagation delay between the child node and the current node (Ghosh, [0019], applying a second timing advance offset to a second transmission to a child node device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ghosh related to in response to said time offset value being not zero, determine the time of data communication with the current node by adding the value of the time offset at first time by offsetting a theorical communication time with the value of a data propagation delay between the child node and the current node and have modified the teaching of Lee in order to synchronize the transmission [0033]
Lee in view of Ghosh disclose communicating data with the current node during the reserved time slot in the communication direction at the communication time previously determined (Lee, [0113], transmission timings between UE 1 and UE 2, respectively)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462     

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462